Citation Nr: 1103539	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 40 percent for status 
post L3-4 laminotomy and discectomy with nerve root decompression 
and degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to a rating in excess of 10 percent for sciatica 
of the left lower extremity.

4.  Entitlement to a compensable rating for hearing loss.

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1960 to September 1967 and from August 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in September 2005, July 2007, 
April 2008, and August 2009 by the Des Moines, Iowa, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board notes the Veteran withdrew his service connection claims 
for a prostate disorder and for the residuals of a traumatic 
brain injury by correspondence from his service representative 
dated in November 2009 and January 2010.  In September 2010, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2005, 
January 2006, May 2007, October 2007, February 2008, February 
2009, and March 2009.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court"), in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  The Veteran was 
provided notice as to these matters in May 2007.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  Generally, VA 
medical records are held to be within VA control and are 
considered to be a part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  VA has a duty to assist the veteran which 
includes conducting a thorough and contemporaneous medical 
examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran contends that he is unemployable as a 
result of his service-connected disabilities.  He testified that 
he had recently undergone a VA audiology evaluation and regularly 
received VA treatment for his service-connected PTSD and back 
disabilities.  These reports are not included in the appellate 
record and the Board finds they are pertinent to the matters on 
appeal.  In correspondence dated in April 2010 the Veteran also 
requested entitlement to service connection for ischemic heart 
disease as a result of herbicide exposure and the RO notified him 
that it was working on his claim.  The Board finds this claim is 
inextricably intertwined with the TDIU issue on appeal and should 
be adjudicated prior to appellate review.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Therefore, the Board 
finds that additional development is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
develop and adjudicate the issue of 
entitlement to service connection for 
ischemic heart disease.  The Veteran and 
his representative should be notified that 
additional action is required for 
appellate review of any adverse decision.

2.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  He should be 
specifically requested to identify any 
recent VA treatment and appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected PTSD.  An opinion should 
also be provided as to whether the Veteran 
is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  All indicated tests and 
studies necessary for an adequate opinion 
should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected lumbar spine disability.  
The examiner must identify all orthopedic 
and neurologic manifestations of the 
service-connected low back disability.  The 
examination should be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Spine Examinations, revised 
on April 20, 2009.  An opinion should also 
be provided as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities.  All 
indicated tests and studies necessary for 
an adequate opinion should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


